Title: From George Washington to Joseph Reed, 1 October 1780
From: Washington, George
To: Reed, Joseph


                  
                     Dear Sir
                     Head Quarters Orange Town 1st Octobr
                     1780
                  
                  I am under the necessity of laying before your Excellency, the
                     Copy of a representation made to me yesterday, by the Commy General of Issues,
                     on the subject of Flour. The representation goes so fully and truly into our
                     present situation and prospects, that I shall only refer your Excellency to it,
                     and then intreat you to exert your authority and influence, with the Agents and
                     all others concerned, in procuring and forwarding a supply to Trenton without
                     delay.
                  Of 470 Barrels which were in the Magazine at West point, I have
                     been unavoidably obliged to draw down 300 to this Army, by which, that valuable
                     post may be endangered, should the Enemy endeavour to obtain by force, what
                     they attempted to gain by treachery; but in which they have been so providentially disappointed.I most sincerely
                     condole with your Excellency on the loss of your amiable Lady—The news of that
                     melancholy event was imparted to me by the Minister of France on my journey
                     from Hartford. I have the Honor to be with Great Respect & Esteem Yr
                     Excellency’s Most Obt and hble Servt
                  
                     Go: Washington
                  
               